Per Curiam.

The fair intendment of the agreement made in New York was that the plaintiff would go to Aruba at the expense of defendant and would be employed as chief mate of the Oteo New York provided that the master of the ship permitted him to sign the shipping articles. In the exercise of his discretion, the master refused his permission, so that no employment contract nor relationship of employer and employee arose between defendant and plaintiff. Inasmuch as the undisputed testimony of the plaintiff is that Mr. Patterson, the marine superintendent of defendant, promised that defendant would pay the expenses of plaintiff back to New York from Aruba, the plaintiff is entitled to said expenses amounting to $140.74, as listed in his bill of particulars.
The judgments should be reversed, with $30 costs to appellant as of one appeal in the second and third actions and complaints dismissed, with costs. Judgment modified in the first action to the extent of awarding plaintiff $140.74, with interest and costs, and as modified affirmed.
Hofstadter, Pécora and Hecht, JJ., concur.
Judgment reversed, etc.